DOCUMENTS UNDER SEAL                                                        TOTAL TIME (m ins):        35 mins
M AGISTRATE JUDGE                           DEPUTY CLERK                            REPORTER
M INUTE ORDER                              Doug Merry                                Raynee Mercado
MAGISTRATE JUDGE                            DATE                                      NEW CASE          CASE NUMBER
KANDIS A. WESTMORE                         June 26, 2020 (by Zoom video)                               3:20-mj-70834 MAG-1
                                                      APPEARANCES
DEFENDANT                                   AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                       PD.      RET.
MICHAEL BRENT ROTHENBERG                            N        P        Eugene Illovsky specially appearing     APPT.
U.S. ATTORNEY                               INTERPRETER                             FIN. AFFT               COUNSEL APPT'D
N. Walsh/K. Waldinger                                                               SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR               PARTIAL PAYMENT
                              Sean Hamel                              APPT'D COUNSEL                 OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM (Rev) Hrg  MOTION           JUGM'T & SENTG                               STATUS
                                                                                                                 TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT             BOND/Bail Review          IA REV PROB or              OTHER
                                                                                     Sup Rel
       DETENTION HRG               ID / REMOV HRG          CHANGE PLEA               PROB. REVOC.                ATTY APPT
                                                                                                                 HRG
                                                     INITIAL APPEARANCE
        ADVISED                  ADVISED                   NAME AS CHARGED              TRUE NAME:
        OF RIGHTS                OF CHARGES                IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON               READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                 SUBSTANCE
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY          SPECIAL NOTES                 PASSPORT TO BE
      ON O/R              APPEARANCE BOND            $                                                      SURRENDERED BY
                    Unsecured PR $250,000                                                                   DATE:
PROPERTY TO BE POSTED                            CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      GOV/PROB        PRETRIAL                  DETAINED         RELEASED         DETENTION HEARING               REMANDED
      MOVE FOR        SERVICES                                                    AND FORMAL FINDINGS             TO CUSTODY
      DETENTION       REPORT                                                      W AIVED W/O PREJ
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                      NOT GUILTY                 GUILTY                     GUILTY TO COUNTS:
    ENTERED                      ALL COUNTS
    PRESENTENCE                  CHANGE OF PLEA             PLEA AGREEMENT             OTHER:
    REPORT ORDERED                                          FILED
                                                        CONTINUANCE
TO:                               ATTY APPT                 BOND/BAIL               STATUS RE:
8/27/2020                         HEARING                   HEARING                 DETENTION                  TRIAL SET
                            I..D. of Counsel
AT:                               SUBMIT FINAN.             STATUS RE               PRELIMINARY                STATUS
                                  AFFIDAVIT                 PRELIM REV              HEARING
10:30am                                                          OR
                                                            HRG ________
BEFORE HON.                       DETENTION                 ARRAIGNMENT              MOTIONS                   JUDGMENT &
                                  HEARING                                                                      SENTENCING
van Keulen
       TIME W AIVED               TIME EXCLUDABLE           IDENTITY /              PRETRIAL                   IA SUP REL/
                                  UNDER 18 § USC            REMOVAL                 CONFERENCE                 PROB VIOL
                                  3161                      HEARING
                                                  ADDITIONAL PROCEEDINGS
Def. consents to video appearance. Def. has not officially retained Mr Illovsky as counsel. The government will be filing a notice
of related case. The Def. has been processed by the Marshal so the Court withdraws the arrest warrant. Parties will meet and
confer re exclusion of time. The Def. gave the Court permission to sign the bond on his behalf.
